DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figs. 1-8 in the reply filed on 01/04/2022 is acknowledged. Claims 2-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9 and 11 of U.S. Patent No. 10,405,892 B2 in view of Chao et al. (U.S. 2006/0200131 A1). 
Regarding claim 2, see claim 1 of the patent. 
Regarding claim 3, see claim 2 of the patent.
Regarding claim 4, see claim 4 of the patent. 
Regarding claim 5, see claim 5 of the patent. 
Regarding claim 6, see claim 6 of the patent. 
Regarding claim 7, see claim 7 of the patent. 
Regarding claim 8, see claim 1 of the patent. 
Regarding claim 9, see claim 2 of the patent. 
Regarding claim 10, see claim 1 of the patent. 
Regarding claim 11, see claim 8 of the patent. 
Regarding claim 12, see claim 8 of the patent. 

Regarding claim 14, see claim 11 of the patent. 
Regarding claim 15, see claim 9 of the patent. 
However, claim 1 of the patent does not claim a bone anchor comprising a head and a shaft that extends from the head.
Chao et al. disclose a bone fixation subassembly comprising a bone anchor comprising a head and a shaft that extends from the head (see Fig. 5, element 114) in the same field of endeavor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a bone anchor, as taught by Chao et al., in order to secure the anchor seat to a bone.

Claim Objections
Claim 12 is objected to because of the following informalities: 
In claim 12, line 2, replace “low er” with --lower--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 

Claim(s) 2-11 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McKinley et al. (U.S. 2008/0177260 A1).
Concerning claim 2, McKinley et al. disclose a bone fixation subassembly, comprising: a bone anchor (see Fig. 24, element 804) comprising a head and a shaft that extends from the head; and an anchor seat (see Fig. 25 below) comprising an anchor seat body that defines: an upper end (see Fig. 25 below) that defines a pair of opposing fixation rod-receiving gaps that are spaced from one another along a longitudinal axis; a lower end (see Fig. 25 below) that is spaced from the upper end along a central axis of the anchor seat body; a bore (see Fig. 25 below) that extends from the upper end and entirely through the lower end along the central axis, the bore being disposed between the rod-receiving gaps and being configured to receive the head of the bone anchor such that the shaft of the bone anchor extends out the lower end; and a pair of opposed guide walls (see Fig. 25 below) spaced apart from one another on opposed sides of the central axis such that the opposed guide walls are configured to engage opposing sides of the bone anchor so as to permit the bone anchor to pivot relative to the anchor seat in a select plane and to prevent the bone anchor from pivoting relative to the anchor seat in any plane other than the select plane.


[AltContent: arrow][AltContent: connector][AltContent: textbox (Lower End Surface)][AltContent: textbox (Inner Guide Surfaces)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Pair of Opposed Guide Walls)][AltContent: arrow][AltContent: textbox (Bore)][AltContent: textbox (Lower End)][AltContent: arrow][AltContent: textbox (Upper End)][AltContent: connector][AltContent: textbox (Anchor Seat Body)][AltContent: arrow][AltContent: textbox (Anchor Seat )]
    PNG
    media_image1.png
    824
    604
    media_image1.png
    Greyscale

 

Concerning claim 4, wherein the guide walls are spaced from one another along a first direction (see Fig. 25 below), and the anchor seat defines at least one lower end surface (see Fig. 25 below) that extends along the first direction, the at least one lower end surface providing a stop that limits pivoting of the bone anchor along the select plane.

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Lower End Surface)][AltContent: connector][AltContent: textbox (Lower End Surface)][AltContent: textbox (Lower End)][AltContent: arrow][AltContent: connector][AltContent: textbox (Guidewall spacing along first direction)][AltContent: arrow][AltContent: textbox (Pair of Opposed Guide Walls)][AltContent: arrow][AltContent: textbox (Bore)][AltContent: arrow][AltContent: textbox (Upper End)][AltContent: arrow][AltContent: textbox (Anchor Seat )]
    PNG
    media_image1.png
    824
    604
    media_image1.png
    Greyscale

 

Concerning claim 6, wherein the pair of guide walls (see Fig. 25 above) are configured so as to permit the bone anchor to pivot in the select plane on opposite sides of the central axis (see par. 0069).
Concerning claim 7, wherein the pair of guide walls define a distance therebetween that is substantially equal to a distance between the opposing sides of the bone anchor (see Fig. 25 below).
[AltContent: textbox (Inner Guide surfaces)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Distance between guide walls is substantially equal to distance between the opposing sides of the bone anchor)][AltContent: arrow]
    PNG
    media_image1.png
    824
    604
    media_image1.png
    Greyscale


Concerning claim 9, wherein the guide walls define respective inner guide surfaces that extend along the longitudinal and axial directions (see Fig. 25 above).
Concerning claim 10, comprising a base (see Fig. 25 below) that defines the lower end of the anchor seat, and a pair of arms (see Fig. 15 below) extend from the base so as to define the opposing fixation rod-receiving gaps therebetween.
[AltContent: connector][AltContent: connector][AltContent: textbox (guide walls)][AltContent: textbox (Inward Flare of support Walls to define guide walls)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Spacer Wall Lower End )][AltContent: arrow][AltContent: textbox (Spacer Wall upper end)][AltContent: connector][AltContent: connector][AltContent: textbox (Arms )][AltContent: connector][AltContent: connector][AltContent: textbox (Spacer Walls )][AltContent: connector][AltContent: connector][AltContent: textbox (Support Walls )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Arms)][AltContent: arrow][AltContent: textbox (Base)]
    PNG
    media_image1.png
    824
    604
    media_image1.png
    Greyscale


Concerning claim 16, wherein the anchor seat body comprises a pair of spaced opposing support walls (see Fig. 24 above) and a pair of spaced opposing spacer walls (see Fig. 24 above) connected between the support walls.
Concerning claim 17, wherein the anchor seat body comprises a pair of arms (see Fig. 24 above) that extend up from the support walls, such that the spacer walls are disposed between the arms.
Concerning claim 18, wherein each of the spacer walls defines an upper end (see Fig. 24 above) and an opposing lower end (see Fig. 24 above), and each upper end is shaped to conform generally with a surface of a fixation rod.
Concerning claim 19, wherein the support walls flare inward toward the central axis so as to define the opposed guide walls (see Fig. 25 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773